NOT FOR PUBLICATION                         FILED
                   UNITED STATES COURT OF APPEALS                        APR 19 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

BADIH RAZZOUK,                                 No.    19-71852

               Petitioner,
                                               Agency No. A216-626-703
 v.

MERRICK B. GARLAND, Attorney                   MEMORANDUM*
General,

               Respondent.

                    On Petition for Review of an Order of the
                        Board of Immigration Appeals

                             Submitted April 15, 2021**
                              San Francisco, California

Before: THOMAS, Chief Judge, and R. NELSON and HUNSAKER, Circuit
Judges.

      Badih Razzouk, a native and citizen of Syria, petitions for review of the Board

of Immigration Appeals’ (“BIA”) denial of his application for asylum and




      *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal. We have jurisdiction under 8 U.S.C. § 1252 and deny the

petition.

       The BIA properly rejected Razzouk’s claim of well-founded fear of

persecution on account of his religion because substantial evidence supports that

there was no pattern or practice of persecution by Islamic terrorist organizations

against Christians.1 The record does not compel the conclusion that the violence by

Islamic extremists against Christians was “sufficiently widespread” or “systematic”

in Syria. See Wakkary v. Holder, 558 F.3d 1049, 1061 (9th Cir. 2009) (citation

omitted). According to the U.S. Department of State (“State Department”), ISIS’s

atrocities were endured by Christians residing “in areas it control[led].” In 2017,

ISIS control was limited to northeastern Syria, near Iraq, in three out of Syria’s

fourteen governorates. Areas of Syria—such as Mashta El Helo in Tartus—were

predominately Christian and under the control of the Syrian government in 2017 and

2018. According to the State Department, “leaders from a number of minority

religious groups, such as representatives of the Catholic and Orthodox Christian


   1
     Razzouk also argues that he has well-founded fear of persecution because
Christians are a “disfavored group.” We note that “disfavored group analysis is an
evidentiary concept that applies when a petitioner attempts to show that []he will
be individually singled out for persecution.” Tampubolon v. Holder, 610 F.3d
1056, 1062 (9th Cir. 2010); see also 8 C.F.R. § 1208.13(b)(2)(iii)(A). Because
Razzouk failed to argue that he faces an individualized risk of persecution before
the BIA, we lack jurisdiction to review his eligibility for relief under the disfavored
group analysis. See 8 U.S.C. § 1252(d)(1).


                                          2
communities” view the Syrian government as “their protector against violent Sunni

extremists.”   Evidence also shows that the violence against Christians is not

sufficiently systematic; rather, the State Department has described most of the

violence in Syria as “indiscriminate,” affecting large portions of the population, not

just Christians.2 See Wakkary, 558 F.3d at 1061.

       The BIA also properly concluded that Razzouk failed to establish a well-

founded fear of persecution based on his membership in the proposed particular

social group of “young Syrian males who would be subject to military recruitment

and who take physical action to avoid military service.” “[F]orced conscription or

punishment for evasion of military duty generally does not constitute persecution,”

unless the petitioner establishes that he faces a “serious or disproportionate

punishment for refusing to serve in the military” on account of a protected ground,

Zahatye v. Gonzales, 453 F.3d 1182, 1187 (9th Cir. 2006) (citations omitted), or

“where the [petitioner] would be required to engage in inhuman conduct were he to

continue serving in the military,” Ramos-Vasquez v. INS, 57 F.3d 857, 863 (9th Cir.

1995) (citations omitted). Substantial evidence supports that the Syrian government



   2
     Further, the BIA did not necessarily require Razzouk to prove individualized
harm when it mentioned that Razzouk’s Christian family members remain
unharmed in Syria. Even if harm to Razzouk’s family was inapplicable to the
pattern or practice analysis, there is still sufficient substantial evidence overall to
show a lack of pattern or practice of persecution of Christians in Syria.


                                           3
does not inflict a disproportionately severe punishment on military service evaders,

as opposed to deserters, based on any protected ground. See Zahatye, 453 F.3d at

1187–88. No country documents show the government punishes military service

evaders of certain religions or imputed political opinions more harshly than other

evaders. Razzouk also failed to show that the Syrian military would require him to

engage in inhuman conduct, as evidence supports that military conscripts are more

likely to be assigned to administrative and guard functions as opposed to the armed

forces in offensive operations. See Ramos-Vasquez, 57 F.3d at 864. And no country

documents show the military places conscripts on the front lines of battle on account

of religion or evasion of military service.

      Moreover, substantial evidence supports the BIA’s determination that

Razzouk’s evasion of military service does not by itself qualify as political opinion.

See INS v. Elias-Zacarias, 502 U.S. 478, 481–82 (1992). Even if, as Razzouk

argues, the government would impute a political opinion onto him solely from his

evasion of military service, there is no explanation or evidence as to how that would

differ from the way the government views every other military evader or why

Razzouk would be subject to different treatment or punishment than other military

evaders.

      Because Razzouk failed to meet the “well-founded fear” standard for asylum,

he necessarily failed to meet the “clear probability” standard for withholding of


                                              4
removal.3 See INS v. Cardoza-Fonseca, 480 U.S. 421, 430–32 (1987). Thus,

Razzouk’s applications for asylum and withholding of removal were properly

denied.

       PETITION DENIED.




   3
     According to Razzouk, the BIA erred by not considering his eligibility for
withholding of removal. We disagree. The BIA properly evaluated Razzouk’s
claim for withholding under the “clear probability of persecution” standard. See
INS v. Cardoza-Fonseca, 480 U.S. 421, 430–32 (1987).


                                        5